Title: To George Washington from Timothy Bloodworth, 28 May 1796
From: Bloodworth, Timothy
To: Washington, George


        
          Sir
          Philadelphia May 28th 1796
        
        Pleas to indulge the freedom of Mentioning to the President of the United States, Mr Hugh Williamson, as a Carrecter quallifyed to fill the Station of Surveyer General for No: Wst Territory. his scientific information, Moral Carracter, & known application, Needs no Comment. With every expression of Esteem, & respect, due to exalted Merrit. I have the Honor to be Sir. Your Most Obedient Humble Servant
        
          Timothy Bloodworth
        
       